DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1000” (Fig. 10).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show (in Fig. 7) “times 33-64” (paragraph 0061, lines 5-6), “times 1-128” (paragraph 0062, line 3), as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trigger facility (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 17, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6 and 17, the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make “the decimation rate of the additional digitized samples to be stored in the acquisition memory is twice the previous rate” while “half of the number of the digitized samples already stored in the acquisition memory were determined to be available to be overwritten”. For instance, in block 322, Fig. 3, the data is stored at half data rate since block 322 is half of block 310, in which data is stored at full data rate.
Claims 11 and 22, the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “set a trigger based on the video representation generated from the copy of the digitized sample”. Paragraphs 108 and 119 repeat the claim language. Paragraph 0079 discloses “the instrument 100 could be set to apply triggers or other tests to the thumbnail video data as it played on the thumbnail output 124”. However, the paragraph does not describe how the trigger is set based on, e.g, the thumbnail video data.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 18, “determining any amount of the digitized samples already stored in the acquisition memory are available to be overwritten” does not further limit “determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten”. Instead, “determining any amount of the digitized samples already stored in the acquisition memory are available to be overwritten” appears to be redundant of “determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten”.
Claims 9 and 20, “the copy of the digitized sample having a different decimation rate than the digitized sample” is unclear because indefinite because the digitized sample having a different decimation rate than the decimation rate of itself is indefinite.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1 and 12 do not recite an abstract idea
Claims 2 and 13 recite an abstract idea of “determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten”. However, the abstract idea is integrated into a practical application including “adaptively decimate the digitized samples.
Claims 3, 5, 6, 9-11, 14, 16, 17, and 20-22 are not directed to an abstract idea.
Claims 4 and 15 recite an abstract idea of “determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten”. However, the abstract idea is integrated into a practical application including “storing additional digitized samples in the areas of the acquisition memory that were determined to be available to be overwritten”.
Claims 7 and 18 recite an abstract idea of “determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten comprises determining any amount of the digitized samples already stored in the acquisition memory are available to be overwritten”. However, the abstract idea is integrated into a practical application including “adaptively decimate the digitized samples by storing additional digitized samples in the acquisition memory at a second decimation rate, the second decimation rate being different than the first decimation rate” (see claim 3).
Claims 8 and 18 recite an abstract idea of “determining any amount of the digitized samples already stored in the acquisition memory are available to be overwritten comprises determining half of the digitized samples already stored in the acquisition memory are available to be overwritten”. However, the abstract idea is integrated into a practical application including “adaptively decimate the digitized samples by storing additional digitized samples in the acquisition memory at a second decimation rate, the second decimation rate being different than the first decimation rate” (see claim 3).
Accordingly, claims 1-22 are patent eligible under 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (US 2014/0324389).

Regarding claims 1 and 12, Baldwin et al. discloses a system and method (Fig. 2) comprising:
an input (26) configured to receive a signal under test (signal from sensor 24);
an analog-to-digital converter (28) configured to receive the signal under test and produce digitized samples (Fig. 2); and
one or more processors (29) configured to adaptively decimate the digitized samples (Fig. 2) based on available acquisition memory capacity (oversampled dynamic digital measurement data from memory is decimated, claim 32).

Regarding claims 2 and 13, Baldwin et al. discloses in which the digitized samples are stored in the acquisition memory (32), and in which the one or more processors (29) are configured to adaptively decimate the digitized samples (decimation of the oversampled dynamic digital measurement data, claim 32, lines 3-4) by determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten (determined oversampled dynamic digital measurement data, prior to decimation, is transferred from memory to an external device, claim 32, thus, the oversampled data is no longer needed in memory and are available to be overwritten; paragraph 0007, lines 24-26).

Regarding claims 4 and 15, Baldwin et al. discloses in which the digitized samples are stored in the acquisition memory (32), and in which the one or more processors (29) are configured to adaptively decimate the digitized samples by:
determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten (determine oversampled dynamic digital measurement data, prior to decimation, is transferred from memory to an external device, claim 32, thus, the oversampled data is no longer needed in memory and are available to be overwritten; paragraph 0007, lines 24-26); and
storing additional digitized samples in the areas of the acquisition memory that were determined to be available to be overwritten (digital measurement sets may be accumulated in memory, paragraph 0071, lines 5-6, implying that areas of the memory were determined to be available to be overwritten and accumulated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7-11, 14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. in view of Dobyns (US 2012/0078557).

Regarding claims 3 and 14, Baldwin et al. discloses the claimed limitations as discussed above, except in which the digitized samples are stored in the acquisition memory at a first decimation rate, and in which the one or more processors are configured to adaptively decimate the digitized samples by storing additional digitized samples in the acquisition memory at a second decimation rate, the second decimation rate being different than the first decimation rate.

Dobyns discloses in which the digitized samples are stored in the acquisition memory at a first decimation rate (storing data sampled at maximum sample rate, 0072, lines 1-4, 8-9), and in which the one or more processors are configured to adaptively decimate the digitized samples (paragraph 0072, lines 6-8) by storing additional digitized samples in the acquisition memory at a second decimation rate (paragraph 0072, lines 5-8, 10-14), the second decimation rate being different than the first decimation rate (paragraph 0072, lines 8-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Baldwin et al. with a first and second decimation rates as disclosed by Dobyns for the purpose of storing different amounts of digitized samples.

Regarding claims 5 and 16, Baldwin et al. does not disclose in which the one or more processors are configured to adaptively decimate the digitized samples by storing the additional digitized samples in the areas of the acquisition memory that were determined to be available to be overwritten at a rate based on how large of a portion of the digitized samples already stored in the acquisition memory were determined to be available to be overwritten.

Dobyns discloses in which the one or more processors are configured to adaptively decimate the digitized samples by storing the additional digitized samples in the areas of the acquisition memory that were determined to be available to be overwritten (paragraph 0072, lines 12-14).

While Dobyns does not expressly disclose decimating the digitized samples
 at a rate based on how large of a portion of the digitized samples already stored in the acquisition memory were determined to be available to be overwritten, Dobyns discloses the decimated rate is based on a record with smaller size for a given time period (paragraph 0072, lines 11-14). Thus, it would have been obvious to decimate the digitized samples at a rate based on how large of a portion of the digitized samples already stored in the acquisition memory were determined to be available to be overwritten.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Baldwin et al. with decimating the digitized samples at a rate based on how large of a portion of the digitized samples already stored in the acquisition memory were determined to be available to be overwritten
as suggested by Dobyns for the purpose of adequately storing the digitized samples.

Regarding claims 7 and 18, Baldwin et al. discloses in which determining a portion of the digitized samples already stored in the acquisition memory are available to be overwritten (determining oversampled dynamic digital measurement data, prior to decimation, is transferred from memory to an external device, claim 32, thus, the oversampled data is no longer needed in memory and are available to be overwritten; paragraph 0007, lines 24-26) comprises determining any amount of the digitized samples already stored in the acquisition memory are available to be overwritten (determining oversampled dynamic digital measurement data, prior to decimation, is transferred from memory to an external device, claim 32, thus, the oversampled data is no longer needed in memory and are available to be overwritten; paragraph 0007, lines 24-26).

Regarding claims 8 and 19, Baldwin et al. discloses in which determining any amount of the digitized samples already stored in the acquisition memory are available to be overwritten (determining oversampled dynamic digital measurement data, prior to decimation, is transferred from memory to an external device, claim 32, thus, the oversampled data is no longer needed in memory and are available to be overwritten; paragraph 0007, lines 24-26).

However, while Baldwin et al. does not expressly disclose determining half of the digitized samples already stored in the acquisition memory are available to be overwritten, it has been held that discovering an optimum value of a result effective variable (i.e. acquisition memory to be overwritten) involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Baldwin et al. with determining half of the digitized samples already stored in the acquisition memory are available to be overwritten for the purpose of storing new digitized samples.

Regarding claims 9 and 20, Baldwin et al. does not disclose in which the one or more processors are further structured to store a copy of the digitized sample in a memory of the system, the copy of the digitized sample having a different decimation rate than the digitized sample.

Dobyns discloses in which the one or more processors are further structured to store a copy of the digitized sample in a memory of the system (paragraph 0072, lines 5-8, 10-14), the copy of the digitized sample having a different decimation rate than the digitized sample (paragraph 0072, lines 8-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Baldwin et al. with the copy of the digitized sample having a different decimation rate than the digitized sample as disclosed by Dobyns for the purpose of reducing an amount of memory necessary for storage of digitized samples.

Regarding claims 10 and 21, Baldwin et al. does not disclose a display configured to show a video representation generated from the copy of the digitized sample.

Dobyns discloses a display (Fig. 12) configured to show a video representation generated from the copy of the digitized sample (Fig. 12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Baldwin et al. with a display as disclosed by Dobyns for the purpose of showing a video representation generated from the copy of the digitized sample.

Regarding claims 11 and 22, Baldwin et al. does not disclose a trigger facility structured to set a trigger based on the video representation generated from the copy of the digitized sample.

Dobyns discloses a trigger facility structured to set a trigger based on the video representation generated from the copy of the digitized sample (paragraph 0015).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Baldwin et al. with a display as disclosed by Dobyns for the purpose of acquiring digital data.

	Prior Art Note

	Claims 6 and 17 do not have prior art rejections.
The combination as claimed wherein a system and method comprising in which half of the number of the digitized samples already stored in the acquisition memory were determined to be available to be overwritten, and in which the decimation rate of the additional digitized samples to be stored in the acquisition memory is twice the previous rate (claims 6, 17) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobyns (US 2012/0078557) discloses a multi-domain test and measurement instrument (Abstract). Dobyns further discloses “[t]he decimator 178 can be coupled to the digitizer 176 and configured to decimate the digitized input signal 184 to generate a decimated input signal 188. For example, the digitizer 176 may be configured to sample at a 10 GS/s sample rate. The decimator 178 can be configured to decimate the digitized input signal 184 by a factor of 10. That is, the resulting decimated signal 188 can have a sample rate of 1 GS/s. Thus, a record with a smaller size for a given time period can be stored in the memory 182, reducing an amount of memory necessary and/or allowing for longer acquisitions” (paragraph 0072, lines 8-15). However, Dobyns does not disclose a decimation rate being twice the previous rate for storing digitized samples in memory at half capacity.
Sullivan et al. (US 2007/0217694) discloses a system (Fig. 1) comprising:
an input (12) configured to receive a signal under test (Fig. 1; paragraph 0031, lines 2-3);
an analog-to-digital converter (18) configured to receive the signal under test and produce digitized samples (Fig. 1); and
one or more processors (20) configured to adaptively decimate the digitized samples (Fig. 1) based on available acquisition memory (26) capacity (decimator 20 may pass all data samples or decimate them with the resulting values stored in acquisition memory 26, paragraph 0033, lines 6-9, depending on the capacity of the memory 26).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 12, 2022